DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The information disclosure statement submitted on August 17, 2021, has been considered by the Examiner and made of record in the application file.
Response to Arguments
Applicant's arguments filed on August 30, 2021, have been fully considered but they are not persuasive.
Applicant argues on the following issues:
1) Yuk does not teach that any information is provided to a scheduler and used in the scheduling of MAC packets to multiple wireless modems; 
2) Yuk does not include any teaching related to any information about how wireless modems are linked to a vehicle identity, or that a scheduler is provided with such information and takes such information into account when performing MAC layer scheduling.
3) Yuk in fact does not disclose anything related to scheduling for multiple wireless modems.
4) Yuk does not disclose anything related to a vehicle, or indeed anything related to any mobility.
Regarding issue (1), Yuk was not cited for that limitation since Azizi provides that requirement (see Azizi paragraph [0784]).
Regarding issue (2), Yuk was not cited for that argued element and it is addressed by Azizi (see Azizi paragraphs [0784] and [0786]).
Regarding issue (3), Yuk was not cited for such limitation, either. Azizi takes care of that requirement (see paragraphs [0935], [1123], and [1480]).
Regarding issue (4), Yuk was believed not to be required to provide the intended use of the technical functionality for which he was cited, that is, link indication, which he addresses as cited in the Office Action (see column 5 lines 5-8).
The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir.1992). 
It is believed that the cited prior art discloses the features claimed in the present invention, since said prior art clearly shows that each of the structural elements of the claimed invention was known and all of the claimed functions to be performed were also known, it would only require ordinary skill in the art to perform any given function in the field of the claimed invention, even if it were not explicitly taught or suggested. 
As a result, the argued features are written such that they read upon the cited reference(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Azizi et al., US 20190364492 A1, hereinafter “Azizi,” in view of Yuk et al., US 9326274 B2, hereinafter “Yuk.”
Consider claim 1. Azizi discloses:
a communication system for supporting communication between at least one end node of a first vehicle and at least one remote correspondent node via a fixed network (see fig. 169, paragraph 1115: FIG. 119 shows an exemplary use case in accordance with some aspects in which roadside network access node 11900 may be configured to provide a radio access network to vehicles traveling on road 11912...), the communication system comprising: 
a plurality of wireless access points being part of the fixed network (see fig. 194, paragraph [0392]: In some aspects, network access node 210 may additionally be able to interface with other centralized discovery nodes (or similarly functioning network access nodes) via backhaul interface 612. For example, a first centralized discovery node (e.g., network access node 210) may collect discovery information for a first plurality of network access nodes discoverable by the first centralized discovery node (e.g., network access nodes 214-222)... see paragraph [0970]: ... FIG. 87 shows an exemplary network scenario according to some aspects where network access node 8212 may provide a radio access network in conjunction with multiple other network access nodes, where each of the network access nodes may have a coverage area and serve autonomous moving devices within its own coverage area. Network access node 8212 may therefore know which autonomous moving devices are in its coverage area on the basis of which autonomous moving devices are being served by network access node 8212. Accordingly, in the scenario of FIG. 87, network access node 8212 (e.g., control module 8306) may identify that autonomous moving device 8202 is the only autonomous moving device in its coverage area. Network access node 8212 may then provide control signaling to autonomous moving device 8202 that indicates that autonomous moving device 8202 is the only autonomous moving device in the coverage area of network access node 8212... see also fig. 99), each access point of the plurality of wireless access points having a directional antenna arrangement for mm wave radio communication using directional beams (see fig. 119: ...In some aspects, these techniques may also be applied in a V2V setting, such as where a vehicle performs the functionality described herein for network access node 11900, and accordingly predicts the trajectories of one or more vehicles based on context information and steers one or more antenna beams towards the one or more vehicles based on the predicted trajectories...); 
a number of wireless modems (see paragraph [1140]: Vehicle 11904 may therefore be able to detect vehicle 11906 with sensors 9218 and 9220, which baseband modem 9206 may report to roadside network access node 11900. For example, baseband modem 9206 may be able to determine the location and/or velocity of vehicle 11906 and report location and velocity information to roadside network access node 11900... see also paragraphs [0042], [1478]-[1479], [1484]), each wireless modem being located on the first vehicle and arranged to establish a mm wave radio communication link to an access point of the plurality of access points using an electronically steerable beamforming directional antenna, each wireless modem being part of a first vehicle network of the first vehicle (see paragraph [1120]: Roadside network access node 11900 may be configured to operate antenna system 9302, radio module 9304, and communication module 9306 to provide a radio access network to vehicles 11902-11906. For example, in some aspects roadside network access node 11900 may be configured to provide a 5G radio access network using e.g., a millimeter wave ( mmWave) radio access technology. Roadside network access node 11900 may also be configured to operate antenna system 9302, radio module 9304, and communication module 9306 according to multiple radio access technologies and accordingly may be a multi-RAT radio access node... see also paragraph [1139]: ... Accordingly, if roadside network access node 11900 is initially using mmWave to communicate with vehicle 11904 and vehicle 11906 directly obstructs vehicle 11904 as shown in scenario 12300 of FIG. 123, prediction module 12004 may detect the blockage and notify steering control module 12006. Steering control module 12006 may then switch from mmWave to an alternate radio access technology that is less susceptible to pathloss, such as LTE, UMTS, GSM, or another radio access technology with a lower carrier frequency. Roadside network access node 11900 may thus notify vehicle 11904 of the radio access technology switch (e.g., via control signaling generated by steering control module 12006 and transmitted via radio module 9304 and antenna system 9302 using the original mmWave connection) and proceed to transmit further data using the alternate radio access technology. When prediction module 12004 determines that the blockage is reduced or gone, e.g., when vehicle 11906 moves further past vehicle 11904, prediction module 12004 may notify steering control module 12004 which may then trigger a switch back to mmWave (e.g., potentially using beam narrowing according to the remaining degree of blockage caused by vehicle 11906, if any)...); and 
wherein a first air interface scheduler for a first access point of the plurality of access points for performing MAC layer scheduling over mm wave radio communication links established for the first access point in response to the first vehicle identity indication (see paragraph [0784]: As communication module 2606 may be in control of scheduling decisions (e.g., may include a Media Access Control ( MAC) scheduler), communication module 2606 may be able to schedule all traffic during an `active` phase as shown in data grid 5720... see paragraph [0786]: ... Furthermore, in some aspects one or more of traffic monitoring module 5802, HW/SW power management module 5804, activity control module 5806, and scheduler module 5808 may additionally be executed as software modules by control module 2610, in particular scheduler module 5808 which may be e.g., a MAC scheduler of control module 2610...).
But Azizi is silent regarding transmitting link indications -wherein the first vehicle network is arranged to to at least one of the plurality of access points, a link indication providing a link between a MAC address of a wireless modem of the number of wireless modems and a first vehicle identity indication for the first vehicle-.
Yuk, in related art, discloses transmitting link indications (see column 5 lines 5-8: In this case, the service flow parameters comprise a link indicator indicating whether parameters for the MAC PDU transmission is uplink or a downlink. In addition, the small data packet may be a voice over internet protocol (VoIP) data packet which has a predetermined fixed size with a predetermined periodicity).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Yuk’s teachings in relation to the claimed invention, thus providing an efficient compact MAC header (i.e. a short-packet MAC header) structure including a sequence number and a method of providing a service using the same, as discussed by Yuk (see column 3 lines 39-42).
Consider claim 2. Azizi in view of Yuk teaches claim 1; Yuk further suggests transmitting a first link indication (see column 5 lines 5-8) and Azizi further suggests a first mm wave radio communication link established between the first access point and a first wireless modem via the first mm wave radio communication link (see paragraphs [0312], [0548], [0551], [0595], 0655], [0659], [0671]).
Consider claim 3. Azizi in view of Yuk teaches claim 1; Yuk further suggests wherein the first access point is arranged to receive link indications for a second access point; and the MAC layer scheduling of the first air interface scheduler is arranged to perform the scheduling in response to the link indications for the second access point (see column 5 lines 5-8).
Consider claim 4. Azizi in view of Yuk teaches claim 3; Yuk further suggests wherein the first access point is arranged to receive the link indications for the second access point from the second access point (see column 5 lines 5-8).
Consider claim 5. Azizi in view of Yuk teaches claim 1; Yuk further suggests where the first access point is arranged to transmit link indications for the first access point to a second access point (see column 5 lines 5-8).
Consider claim 6. Azizi in view of Yuk teaches claim 1; Yuk further suggests wherein the first access point is arranged to receive link indications only for MAC addresses of wireless modems for which the first access point has established a mm wave radio communication link (see column 5 lines 5-8).
Consider claim 7. Azizi in view of Yuk teaches claim 1; Yuk further suggests wherein the first access point is arranged to detect that link indications have been received linking a plurality of different MAC addresses to the first vehicle and first scheduler is arranged to perform the MAC layer scheduling in response to the detection (see column 5 lines 5-8).
Consider claim 8. Azizi in view of Yuk teaches claim 7; Azizi further suggests wherein the scheduler is arranged to select a mm wave radio communication link from the mm wave radio communication links of the plurality of different MAC addresses for communication with the first vehicle (see paragraphs [1854], [2336], [2398], [2415], [2462], [2528]).  
Consider claim 9. Azizi in view of Yuk teaches claim 7; Azizi further suggests wherein the first scheduler is arranged to bias resource from a first mm wave radio communication link for a first of the plurality of different MAC addresses to a second mm wave radio communication link for a second of the plurality of different MAC addresses (see paragraphs [0551], [0984], [1207], [1477], [1669], [1874]).
Consider claim 10. Azizi in view of Yuk teaches claim 7; Azizi further suggests wherein the first scheduler is arranged to allocate air interface resource to mm wave radio communication links for the plurality of different MAC addresses in response to radio link condition indications for the mm wave radio communication links (see paragraphs [0289], [0290], [0595], [0655], [0659], [0671], [1139], [1150], [1172], [1666], [1916], [1919], [1922], [1930], [1990], [1996]).
Consider claim 11. Azizi in view of Yuk teaches claim 10; Azizi further suggests wherein the radio link condition indications comprise at least one of: signal to noise indications for the mm wave radio communication links; signal strength indications for the mm wave radio communication links; throughput indications for the mm wave radio communication links; and error rate indications for the mm wave radio communication links (see paragraphs [0332], [0372], [0562], [0614], [0685], [0689], [0697], [0699], [0726], [0741], [0757], [0759], [0789], [0790], [0805], [0980], [0995], [1001], [1006], [1008], [1011], [1012], [1017], [1025], [1030], [1035], [1036], [1037], [1039], [1049], [1051], [1052], [1054], [1060], [1086], [1093], [1098], [1101], [1162], [1164], [1174], [1195], [1196], [1219], [1244], [1246], [1247], [1251]).
Consider claim 12. Azizi in view of Yuk teaches claim 7; Azizi further suggests wherein the first scheduler is arranged to schedule data addressed to a first MAC address of the different MAC addresses over a mm wave radio communication link for a second MAC address of the plurality of different MAC addresses (see paragraphs [0784], [0786], [0791], [0828], [0842], [0853], [1102], [1109], [1180], [1186], [1194], [1198], [1408], [1444], [1471], [2336], [2398], [2415], [2462], [2528], [3332], [3357], [3379], [3403], [3829], [3852], [3309]).
Consider claim 13. Azizi in view of Yuk teaches claim 7; Azizi further suggests wherein the first scheduler is arranged to not schedule data addressed over at least one mm wave radio communication link for a first MAC address of the plurality of different MAC addresses in response to the detection (see paragraphs [0784], [0786], [0791], [0828], [0842], [0853], [1102], [1109], [1180], [1186], [1194], [1198], [1408], [1444], [1471], [2336], [2398], [2415], [2462], [2528], [3332], [3357], [3379], [3403], [3829], [3852], [3309]).
Consider claim 14. Azizi in view of Yuk teaches claim 1; Azizi further suggests wherein at least one of the fixed network and the vehicle network comprises a path manager for adapting a route comprising a first MAC address for a wireless modem of the plurality of wireless modems to not include the first MAC address in response to at least one of a throughput and round trip time for the route including the first MAC address being below a threshold (see paragraphs [2007]).
Consider claim 15. Azizi in view of Yuk teaches claim 14; Azizi further suggests wherein the path manager is arranged to perform a layer 3 or higher routing change (see paragraphs [0749], [0758], [0768], [0780], [0798], [0808], [0891], [0915]).
Consider claim 16. Azizi in view of Yuk teaches claim 14; Azizi further suggests wherein the path manager is arranged to perform a layer 2 routing change (see paragraphs [0749], [0758], [0768], [0780], [0798], [0808], [0891], [0915]).
Consider claim 17. Azizi in view of Yuk teaches claim 1; Yuk further suggests wherein the first access point is arranged to detect that link indications have been received that link MAC addresses to different vehicle identities, and the first scheduler is arranged to perform the MAC layer scheduling in response to the detection (see column 5 lines 5-8).
Consider claim 18. Azizi in view of Yuk teaches claim 17; Azizi further suggests wherein the first scheduler is arranged to allocate a minimum air interface resource to each vehicle identity of the different vehicle identities (see paragraphs [0289], [0290], [0595], [0655], [0659], [0671], [1139], [1150], [1172], [1666], [1916], [1919], [1922], [1930], [1990], [1996]).
Consider claim 19. Azizi in view of Yuk teaches claim 17; Azizi further suggests wherein the first scheduler is arranged to detect that mm wave radio communication links are established to two vehicles to which a second access point has also established mm wave radio communication links and the first scheduler is arranged to schedule air interface resource to only one of the two vehicles (see paragraphs [1854], [2336], [2398], [2415], [2462], [2528]).
Consider claim 20. Azizi in view of Yuk teaches claim 19; Azizi further suggests wherein the first access point is arranged to select the one of the two vehicles in response to throughput indications for the mm wave radio communication links to the two vehicles from both the first access point and the second access point (see paragraphs [0790], [1035], [1039], [1174], [1274], [1809], [1931], [1936], [2906], [2907], [2909], [2937], [2938], [2940], [2959], [2960], [2962], [2986], [2987], [2989], [5573], [5574], [5619], [5620], [5662], [5663]).
 Claim 21 claims a fixed network for the communication system of claim 1; therefore, similar rejection rationale applies.
Claim 22 claims an apparatus for operating in the communication system of claim 1; therefore, similar rejection rationale applies.
Claim 23 claims a method implemented by the communication system of claim 1; therefore, similar rejection rationale applies.
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., vehicle-base mobile communications network nodes.
US 20150055564 A1		US 20060268916 A1
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
October 6, 2021